ON APPELLANT'S MOTION FOR REHEARING.
Appellant insists that we should have considered his motion to quash the indictment alleging race discrimination in the organization of the grand jury, even though no exception was taken to the action of the trial court in refusing the motion.
In Vines v. State, 67 Tex.Crim. R., 148 S.W. 727, we said:
"All those questions raised in the motion for new trial, about there being no negroes on the jury panel, not being served with a copy of the special venire, etc., not being presented in a bill of exceptions, and there being no evidence in the record in regard to such matters, present no error."
Such rule is applicable and controlling here, and precludes consideration of the action of the court in refusing the motion to quash.
We remain convinced that the case was correctly disposed of originally, and the motion for rehearing is overruled.
Opinion approved by the Court.